FILED
                             NOT FOR PUBLICATION                             JUL 09 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HISRAEL RIVERA ORTIZ,                            No. 13-71620

               Petitioner,                       Agency No. A088-514-112

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Hisrael Rivera Ortiz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Rivera Ortiz did

not establish that he was or would be persecuted on account of a protected ground.

See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“[a]n alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Rivera Ortiz’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Rivera Ortiz failed to establish it is more likely than not he would be tortured at the

instigation of or with the acquiescence of the government if returned to Mexico.

See Silaya, 524 F.3d at 1073.

      Finally, we reject Rivera Ortiz’s contentions that the BIA’s analysis of his

claims was inadequate and that the agency failed to consider all his circumstances.

      PETITION FOR REVIEW DENIED.




                                           2                                    13-71620